Duckworth, Chief Justice.
This is a murder case, in which the jury returned a verdict of guilty with a recommendation of mercy. The exception is to the denial of the defendant’s amended motion for new trial after a hearing in DeKalb *564Superior Court, where he was indicted and convicted. Held:
Argued October 14, 1959
Decided November 4, 1959
Rehearing denied November 19, 1959.
James R. Venable, Essley Burdine, for plaintiff in error.
Richard Bell, Solicitor-General, T. Emory Daniel, Jr., Assistant Solicitor-General, Eugene Cook, Attorney-General, Rubye G. Jackson, Deputy Assistant Attorney-General, contra.
The record consists of 273 pages of what purports to be a brief of the evidence. Apparently it is the exact transcript of the evidence submitted at the trial, of which approximately 40 pages contain irrelevant matter such as various objections, motions and arguments of counsel, colloquies between counsel and the court, objections by witnesses to questions propounded to them, the reading of law by the court during colloquies, evidence which was excluded by the court, and the instruction by the court to the defendant as to his right to make an unsworn statement, much of which comprise entire pages of the so-called “brief.” In addition, much of the transcript is immaterial to the contentions contained in the motion. It is thus quite evident that no bona fide attempt has been made to brief the evidence in any manner, and this court has repeatedly held that it will not consider assignments of error in which reference must be made to such a purported brief of the evidence. Code (Ann.) § 70-305 (Ga. L. 1953, Nov. Sess., pp. 440, 446); Robinson v. State, 209 Ga. 650 (75 S. E. 2d 9); Keith v. State, 213 Ga. 743 (101 S. E. 2d 705); Evans v. Anderson, 214 Ga. 828 (108 S. E. 2d 268); McTyre v. King, 215 Ga. 417 (110 S. E. 2d 651). Since all of the general and special grounds require reference to the brief of evidence in reviewing the court’s final order denying the amended motion for new trial, there is nothing left for review. It follows that the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.